Opinion
Per Curiam,
In this unemployment compensation case the bureau on December 7, 1955, issued a decision wherein it disqualified claimant from receiving benefits under the provisions of section 401 (d) and section 801 of the Unemployment Compensation Law, 43 PS §§801, 871. A copy of this decision was mailed to claimant at Ms last known address on the same day, and contained a notice that “The last day to file an appeal from this determination is 12-17-55.” According to Ms testimony before the referee it was received by him. The decision became final on December 17, 1955.
Claimant did not file an appeal from the bureau’s decision until December 28, 1955, which was beyond the ten-day statutory period. Section 501 (e) of the Unemployment Compensation Law, 43 PS §821. The referee dismissed the appeal and the Board of Keview affirmed.
Claimant’s contention is that he appealed by letter on October 5, 1955, although the decision of the bureau was not rendered until December 7, 1955. No other explanation is given by claimant for failure to file a timely appeal. Consequently, there are no extenuating circumstances present which would warrant the allowance of an appeal nunc pro tunc. Abrams Unemployment Compensation Case, 180 Pa. Superior Ct. 580, 119 A. 2d 656; Brennan Unemployment Compensation Case, 179 Pa. Superior Ct. 493, 118 A. 2d 216.
Decision affirmed.